--------------------------------------------------------------------------------

Exhibit 10.2



INVESTOR AGREEMENT
 
by and among
 
GANNETT CO., INC.
 
and
 
THE HOLDERS PARTY HERETO
 
Dated as of November 17, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
PAGE
ARTICLE I DEFINITIONS
1
   
Section 1.1.
Definitions
1
Section 1.2.
Other Interpretive Provisions
7
     
ARTICLE II REGISTRATION RIGHTS
8
   
Section 2.1.
Demand Registration
8
Section 2.2.
Shelf Registration
10
Section 2.3.
Piggyback Registration
13
Section 2.4.
Lock-Up Agreements
16
Section 2.5.
Registration Procedures
16
Section 2.6.
Underwritten Offerings
21
Section 2.7.
No Inconsistent Agreements
22
Section 2.8.
Registration Expenses
22
Section 2.9.
Indemnification
23
Section 2.10.
Rules 144 and 144A and Regulation S
26
Section 2.11.
Existing Registration Statements
26
     
ARTICLE III ADDITIONAL AGREEMENTS
27
   
Section 3.1.
Public Disclosure
27
Section 3.2.
Confidentiality
27
Section 3.3.
NYSE Listing of Shares
27
Section 3.4.
Authorized Shares
27
Section 3.5.
Standstill
27
Section 3.6.
Transfer Restrictions
29
Section 3.7.
[Reserved]
30
Section 3.8.
Voting
30
Section 3.9.
Stockholder Approval
31
Section 3.10.
Tax Matters
32
Section 3.11.
Rights Agreement
32
     
ARTICLE IV MISCELLANEOUS
32
   
Section 4.1.
Authority; Effect
32
Section 4.2.
Notices
33
Section 4.3.
Termination and Effect of Termination
33
Section 4.4.
Assignment
34
Section 4.5.
Remedies
34
Section 4.6.
Amendments
35
Section 4.7.
Governing Law
35
Section 4.8.
Consent to Jurisdiction
35



i

--------------------------------------------------------------------------------

Section 4.9.
WAIVER OF JURY TRIAL
35
Section 4.10.
Merger
36
Section 4.11.
Counterparts
36
Section 4.12.
Severability
36
Section 4.13.
No Recourse
36



ii

--------------------------------------------------------------------------------

INVESTOR AGREEMENT, dated as of November 17, 2020 (this “Agreement”), by and
among Gannett Co., Inc., a Delaware corporation (the “Company”), the other
Persons signatory hereto (each, an “Initial Holder”) and such other Persons, if
any, that from time to time become party hereto as holders of Registrable
Securities or Notes pursuant to Section 4.4(b) in their capacity as Permitted
Transferees (together with the Initial Holders, the “Holders”).
 
WHEREAS, the Company and the Holders desire to establish in this Agreement
certain terms and conditions concerning the rights and restrictions on the
Holders with respect to the Holders’ ownership of the 6% Senior Secured
Convertible Notes due 2027 (the “Notes”) and the Common Stock of the Company
into which such Notes are convertible, and it is a condition of the closing of
the transactions contemplated by the Exchange Agreement (as defined below) that
the Company and the Holders execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1.          Definitions.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Action” means any legal, regulatory or administrative proceeding, suit,
proceeding, dispute, investigation, arbitration or action.
 
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Board, after consultation with outside
counsel to the Company: (i) would be required to be made in any Registration
Statement filed with the SEC by the Company so that such Registration Statement,
from and after its effective date, does not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such Registration Statement; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.
 
“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided, that (i) the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Holder and (ii)
“portfolio companies” (as such term is customarily used among institutional
investors) in which any Holder or any of its Affiliates has an investment
(whether as debt or equity) shall not be deemed an Affiliate of such Holder.  As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
 
1

--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.
 
Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, and on which the SEC is open for business.
 
“Closing” has the meaning set forth in Section 3.3.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning set forth in the preamble.
 
“Contract” means any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, contract or other agreement.
 
“Demand Notice” has the meaning set forth in Section 2.1.3.
 
“Demand Registration” has the meaning set forth in Section 2.1.1(a).
 
“Demand Registration Request” has the meaning set forth in Section 2.1.1(a).
 
“Demand Registration Statement” has the meaning set forth in Section 2.1.1(c).
 
“Demand Suspension” has the meaning set forth in Section 2.1.6.
 
“Demanding Holder” means a Holder that exercises its right to include its
Registrable Securities in a Demand Registration pursuant to Section 2.1.1 or
Section 2.1.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Agreement” means the Exchange Agreement, dated as of November 17,
2020, by and among the Company and the other Persons party thereto.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of November 19,
2019, by and among Gannett Co., Inc., Gannett Holdings LLC, the lenders from
time to time party thereto and Alter Domus Products Corp. (formerly Cortland
Products Corp.), as administrative agent and collateral agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
2

--------------------------------------------------------------------------------

“Existing Holder” means a holder of registration rights pursuant to the
Registration Rights Agreement by and among the Company and certain stockholders,
dated as of November 19, 2019, as amended from time to time.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.
 
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental official or entity (in each case including
any self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.
 
“Hedge” has the meaning set forth in Section 3.6.
 
“Holder” has the meaning set forth in the preamble.
 
“Holder Designee” means an individual nominated by a Holder (a) for election as
a member of the Board at any annual or special meeting of the stockholders of
the Company at which members of the Board are to be elected or (b) to serve as
an observer of the Board, in each case pursuant to such Holder’s rights under
the Existing Credit Agreement or pursuant to any other Contract with the
Company.
 
“Independent Investment Vehicle” has the meaning set forth in Section 3.5.
 
“Indenture” means the Indenture governing the 6% Senior Secured Convertible
Notes due 2027, dated as November 17, 2020, among the Company, as issuer, the
subsidiary guarantors named therein and U.S. Bank National Association, as
trustee.
 
“IRS” has the meaning set forth in Section 3.10(a).
 
“Issue Date” has the meaning set forth in Section 3.8(b).
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.
 
“Issuer Shares” means the shares of Common Stock or other equity securities of
the Company, and any securities into which such shares of Common Stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of Common Stock or other
equity securities.
 
“Loss” shall have the meaning set forth in Section 2.9.1.
 
“Member of the Immediate Family” means, with respect to any Person who is a
natural person, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.
 
3

--------------------------------------------------------------------------------

“Note Register” has the meaning assigned to such term in the Indenture.
 
“Notes” has the meaning set forth in the preamble.
 
“NYSE” means the New York Stock Exchange.
 
“Other Demanding Holder” shall have the meaning set forth in Section 2.3.2(b).
 
“Participation Conditions” shall have the meaning set forth in Section 2.2.5(b).
 
“Permitted Hedging Transactions” means, with respect to a Holder, convertible
securities, derivative securities, options or contracts or instruments used by a
Holder to manage, hedge, transfer or dispose such Holder’s existing ownership
(including the Notes) of any equity securities of the Company or any of its
Affiliates, provided that any transaction that has the effect of increasing the
Holder’s net long position (as defined in Rule 14(e)(4) under the Exchange Act)
relative to their existing ownership (including the Notes) of any equity
securities of the Company or any of its Affiliates shall not be permitted.
 
“Permitted Transferee” shall have the meaning set forth in Section 4.4(b).
 
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
 
“Piggyback Notice” shall have the meaning set forth in Section 2.3.1.
 
“Piggyback Pro Rata Portion” means, with respect to each Holder and Existing
Holder requesting that its shares be registered pursuant to a Demand
Registration or sold in a Public Offering, a number of such shares equal to the
aggregate number of Registrable Securities and other securities of the same
class of the Company to be registered in such Demand Registration or sold in
such Public Offering (excluding any shares to be registered or sold for the
account of the Company, a Demanding Holder or an Other Demanding Holder, to the
extent they have priority over other Holders and Existing Holders in a Piggyback
Registration) multiplied by a fraction, the numerator of which is the aggregate
number of Registrable Securities held by such Holder or other securities of the
same class of the Company held by such Existing Holder, as applicable, and the
denominator of which is the aggregate number of Registrable Securities held by
all Holders and other securities of the same class of the Company held by all
Existing Holders requesting that their Registrable Securities and other
securities of the same class of the Company, as applicable, be registered in
such Demand Registration or sold in such Public Offering.
 
“Piggyback Registration” shall have the meaning set forth in Section 2.3.1.
 
“Potential Takedown Participant” shall have the meaning set forth in Section
2.2.5(b).
 
4

--------------------------------------------------------------------------------

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered pursuant to a Demand Registration or sold in a Public Offering, a
number of such shares equal to the aggregate number of Registrable Securities to
be registered in such Demand Registration or sold in such Public Offering
(excluding any shares to be registered or sold for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities held by such Holder, and the denominator of which is the
aggregate number of Registrable Securities held by all Holders requesting that
their Registrable Securities be registered in such Demand Registration or sold
in such Public Offering.
 
“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus,
and (ii) any Issuer Free Writing Prospectus.
 
“Proxy Statement” has the meaning set forth in Section 3.9(a).
 
“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).
 
“Registrable Securities” means (i) all shares of Common Stock issued to the
Holder upon conversion of the Notes and (ii) all shares of Common Stock directly
or indirectly issued with respect to the securities referred to in clause (i)
above by way of stock dividend or stock split, or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.  As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred to the public pursuant to Rule 144, (y) the aggregate number of such
securities held by the applicable Holder and its Affiliates is less than the
number that would subject the distribution of such securities to any volume
limitation or other restrictions on transfer under Rule 144 (to the extent
applicable to the Holder or its Affiliates) and such Holder is (or would be upon
conversion of the Notes) able to immediately distribute such securities publicly
without any restrictions on transfer, or (z) such securities shall have ceased
to be outstanding.
 
“Registration” means registration under the Securities Act of the offer and sale
to the public of any Issuer Shares under a Registration Statement.  The terms
“register”, “registered” and “registering” shall have correlative meanings.
 
“Registration Expenses” shall have the meaning set forth in Section 2.8.
 
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.
 
5

--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
Affiliates and such Person’s and its Affiliates’ respective officers, directors,
employees, agents, attorneys, accountants, actuaries, consultants, equity
financing partners or financial advisors or other Person associated with, or
acting on behalf of, such Person.
 
“Rights Agreement” means that certain Section 382 Rights Agreement, dated April
6, 2020, entered into by the Company and American Stock Transfer & Trust Company
LLC, as Rights Agent.
 
“Rule 144” means Rule 144 under the Securities Act (or any successor rule).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shelf Period” shall have the meaning set forth in Section 2.2.3.
 
“Shelf Registration” shall have the meaning set forth in Section 2.2.1(a).
 
“Shelf Registration Notice” shall have the meaning set forth in Section 2.2.2.
 
“Shelf Registration Request” shall have the meaning set forth in Section
2.2.1(a).
 
“Shelf Registration Statement” shall have the meaning set forth in Section
2.2.1(a).
 
“Shelf Suspension” shall have the meaning set forth in Section 2.2.4.
 
“Shelf Takedown Notice” shall have the meaning set forth in Section 2.2.5(b).
 
“Shelf Takedown Request” shall have the meaning set forth in Section 2.2.5(a).
 
“Standstill Period” has the meaning set forth in Section 3.5.
 
“Stockholder Approval” has the meaning set forth in Section 3.9(a).
 
“Stockholder Meeting” has the meaning set forth in Section 3.9(a).
 
“Subsidiary” means with respect to any entity, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such entity is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.
 
“Suspension Notice” has the meaning set forth in Section 2.2.4.


6

--------------------------------------------------------------------------------

“Tax” or “Taxes” mean all taxes, imposts, levies, duties, deductions,
withholdings (including backup withholding), assessments, fees or other like
assessments or charges, in each case in the nature of a tax, imposed by a
Governmental Authority, together with all interest, penalties and additions
imposed with respect to such amounts.
 
“Transaction Documents” means this Agreement, the Exchange Agreement, the
Indenture and all other documents, certificates or agreements executed in
connection with the transactions contemplated by this Agreement, the Exchange
Agreement and the Indenture.
 
“Transactions” means the transactions expressly contemplated by this Agreement
and the other Transaction Documents, including the exercise by any Holder of the
right to convert Notes into shares of Common Stock.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any Contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any securities
beneficially owned by a Person or any interest in any securities beneficially
owned by a Person, and “Transferor” and “Transferee” shall have correlative
meanings; provided, however, that, notwithstanding anything to the contrary in
this Agreement, a Transfer shall not include (i) the conversion of Notes into
shares of Common Stock pursuant to the Indenture, (ii) the redemption or other
acquisition of Notes or Common Stock by the Company, (iii) the direct or
indirect transfer of any limited partnership interests or other equity interests
in a Holder (or any direct or indirect parent entity of such Holder) or (iv) any
Hedge. In the event that any Person that is a corporation, partnership, limited
liability company or other legal entity (other than an individual, trust or
estate) ceases to be controlled (directly or indirectly) by the Person (directly
or indirectly) controlling such Person or a Permitted Transferee thereof, such
event shall be deemed to constitute a “Transfer” subject to the restrictions on
Transfer contained or referenced herein.
 
“Underwritten Shelf Takedown” means an underwritten Public Offering pursuant to
an effective Shelf Registration Statement.
 
“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.
 
Section 1.2.          Other Interpretive Provisions.
 
(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)       The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and any subsection and section references are to this Agreement unless otherwise
specified.
 
(c)          The term “including” is not limiting and means “including without
limitation.”
 
7

--------------------------------------------------------------------------------

(d)      The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(e)        Whenever the context requires, any pronouns used herein shall include
the corresponding masculine, feminine or neuter forms.
 
ARTICLE II
 
REGISTRATION RIGHTS
 
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it.  Each Holder will perform and comply with such of the following provisions
as are applicable to such Holder.
 
Section 2.1.          Demand Registration.
 
Section 2.1.1.           Request for Demand Registration.
 
(a)        Following the effective date of this Agreement, any one or more
Holders shall have the right to make a written request from time to time (a
“Demand Registration Request”) to the Company for Registration of all or part of
the Registrable Securities held by such Holders.  Any such Registration pursuant
to a Demand Registration Request shall hereinafter be referred to as a “Demand
Registration”.
 
(b)          Each Demand Registration Request shall specify (x) the kind and
aggregate amount (or maximum amount or desired range) of Registrable Securities
to be registered, and (y) the intended method or methods of disposition thereof.
 
(c)         Upon receipt of the Demand Registration Request, the Company shall
as promptly as practicable file a Registration Statement (a “Demand Registration
Statement”) relating to such Demand Registration, and use its reasonable best
efforts to cause such Demand Registration Statement to be promptly declared
effective under the Securities Act.
 
Section 2.1.2.          Limitation on Demand Registrations.  The Company shall
not be obligated to take any action to effect any Demand Registration (i) less
than thirty days following the date of this Agreement or (ii) if a Demand
Registration was declared effective or an Underwritten Shelf Takedown was
consummated within the preceding ninety days (unless otherwise consented to by
the Board).  The Registrable Securities requested to be registered pursuant to
Section 2.1.1 must represent (i) an aggregate offering price of Registrable
Securities that is reasonably expected to equal at least $40 million or (ii) all
of the remaining Registrable Securities owned by the Holders.  The Holders shall
be limited to no more than five Demand Registration Requests in the aggregate by
all Holders.
 
Section 2.1.3.          Demand Notice.  Promptly upon receipt of a Demand
Registration Request pursuant to Section 2.1.1 (but in no event more than two
Business Days thereafter), the Company shall deliver a written notice (a “Demand
Notice”) of any such Demand Registration Request to all other Holders, if any,
and the Demand Notice shall offer each such Holder the opportunity to include in
the Demand Registration that number of Registrable Securities as each such
Holder may request in writing.  The Company shall include in the Demand
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within two Business Days
after the date that the Demand Notice was delivered.
 
8

--------------------------------------------------------------------------------

Section 2.1.4.          Demand Withdrawal.  A Demanding Holder that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 2.1.3 may withdraw all or any portion of its Registrable
Securities included in a Demand Registration from such Demand Registration at
any time prior to the effectiveness of the applicable Demand Registration
Statement.  Upon receipt of a notice to such effect from a Demanding Holder (or
if there is more than one Demanding Holder, from all such Demanding Holders)
with respect to all of the Registrable Securities included by such Demanding
Holder(s) in such Demand Registration, the Company shall cease all efforts to
secure effectiveness of the applicable Demand Registration Statement.
 
Section 2.1.5.          Effective Registration.  The Company shall use
reasonable best efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty days (or
such shorter period as will terminate when all Registrable Securities covered by
such Demand Registration Statement have been sold or withdrawn), or, if such
Demand Registration Statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer.
 
Section 2.1.6.        Delay in Filing; Suspension of Registration.  If the
filing, initial effectiveness or continued use of a Demand Registration
Statement at any time would require the Company to make an Adverse Disclosure,
the Company may, upon giving prompt written notice of such action to the
Holders, delay the filing or initial effectiveness of, or suspend use of, the
Demand Registration Statement (a “Demand Suspension”); provided, however, that
the Company shall not be permitted to exercise a Demand Suspension for a period
exceeding thirty days on any one occasion or for more than ninety days in the
aggregate during any twelve-month period.  In the case of a Demand Suspension,
the Holders agree to suspend use of the applicable Prospectus in connection with
any sale or purchase, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above.  The Company shall immediately notify
the Holders in writing upon the termination of any Demand Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request. 
The Company shall, if necessary, supplement or make amendments to the Demand
Registration Statement, if required by the registration form used by the Company
for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.
 
Section 2.1.7.       Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
underwritten Public Offering of the Registrable Securities included in a Demand
Registration, advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be in the case of any Demand
Registration (x) first, allocated to each Demanding Holder that has requested to
participate in such Demand Registration an amount equal to the lesser of (i) the
number of such Registrable Securities requested to be registered or sold by such
Demanding Holder, and (ii) a number of such shares equal to such Demanding
Holder’s Pro Rata Portion, (y) second, and only if all the securities referred
to in clause (x) have been included, the number of other securities that, in the
opinion of such managing underwriter or underwriters can be sold without having
such adverse effect other than securities to be sold by the Company and (z)
third, the securities to be sold by the Company (not to exceed the number of
other securities that, in the opinion of such managing underwriter or
underwriters can be sold without having such adverse effect).  In the event that
any Holders have requested pursuant to Section 2.3.1 to have Registrable
Securities included in such Public Offering, the priority with respect to such
Holders shall be determined in accordance with Section 2.3.2.


9

--------------------------------------------------------------------------------

Section 2.1.8.          Resale Rights.  In the event that a Holder requests to
participate in a Registration pursuant to this Section 2.1 in connection with a
distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by such Holder.
 
Section 2.2.          Shelf Registration.
 
Section 2.2.1.          Request for Shelf Registration.
 
(a)        Upon the written request of one or more Holders from time to time
following the date that is thirty days after the effectiveness of this Agreement
(a “Shelf Registration Request”), the Company shall promptly file with the SEC a
shelf Registration Statement pursuant to Rule 415(a)(1)(x) under the Securities
Act (“Shelf Registration Statement”) relating to the offer and sale of
Registrable Securities by any Holders thereof from time to time in accordance
with the methods of distribution elected by such Holders and set forth in the
Shelf Registration Statement and the Company shall use its reasonable best
efforts to cause such Shelf Registration Statement to promptly become effective
under the Securities Act.  Any such Registration pursuant to a Shelf
Registration Request shall hereinafter be referred to as a “Shelf Registration.”
 
(b)          If on the date of the Shelf Registration Request: (i) the Company
is a WKSI, then the Shelf Registration Request may request Registration of an
unspecified amount of Registrable Securities; and (ii) the Company is not a
WKSI, then the Shelf Registration Request shall specify the aggregate amount of
Registrable Securities to be registered.  The Company shall provide to any
Holder, at such Holder’s request, the information necessary to determine the
Company’s status as a WKSI upon request.
 
Section 2.2.2.         Shelf Registration Notice.  Promptly upon receipt of a
Shelf Registration Request (but in no event more than two Business Days
thereafter), the Company shall deliver a written notice (a “Shelf Registration
Notice”) of any such request to all other Holders, if any, which notice shall
specify, if applicable, the amount of Registrable Securities to be registered,
and the Shelf Registration Notice shall offer each such Holder the opportunity
to include in the Shelf Registration that number of Registrable Securities as
each such Holder may request in writing.  The Company shall include in such
Shelf Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within two Business
Days after the date that the Shelf Registration Notice has been delivered.


10

--------------------------------------------------------------------------------

Section 2.2.3.        Continued Effectiveness.  The Company shall use its
reasonable best efforts to keep such Shelf Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming
part of the Shelf Registration Statement to be usable by Holders until the
earlier of: (i) the date as of which all Registrable Securities have been sold
pursuant to the Shelf Registration Statement or another Registration Statement
filed under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(a)(3) of the Securities Act and Rule 174 thereunder);
and (ii) the date as of which all included securities have otherwise ceased to
be Registrable Securities (such period of effectiveness, the “Shelf Period”). 
Subject to Section 2.2.4, the Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Company voluntarily takes any action or omits to
take any action that would result in Holders of the Registrable Securities
covered thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law.
 
Section 2.2.4.          Suspension of Registration.  If the continued use of
such Shelf Registration Statement at any time would require the Company to make
an Adverse Disclosure, the Company may, upon giving prompt written notice (a
“Suspension Notice”) of such action to the Holders, suspend use of the Shelf
Registration Statement (a “Shelf Suspension”); provided, however, that the
Company shall not be permitted to exercise a Shelf Suspension for a period
exceeding thirty days on any one occasion or for more than ninety days in the
aggregate during any twelve-month period.  In the case of a Shelf Suspension,
the Holders agree to suspend use of the applicable Prospectus and in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above.  The Company shall
immediately notify the Holders in writing upon the termination of any Shelf
Suspension, amend or supplement the Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Holders such numbers
of copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request.  The Company shall, if necessary, supplement or make
amendments to the Shelf Registration Statement, if required by the registration
form used by the Company for the Shelf Registration Statement or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders.
 
Section 2.2.5.          Shelf Takedown.
 
(a)          At any time during which the Company has an effective Shelf
Registration Statement, but subject to Section 2.2.4, by notice to the Company
specifying the intended method or methods of disposition thereof, a Holder may
make a written request (a “Shelf Takedown Request”) to the Company to effect a
Public Offering, including an Underwritten Shelf Takedown, of all or a portion
of the Holder’s Registrable Securities that are covered by such Shelf
Registration Statement (stating the approximate number or range of the
Registrable Securities to be included in the Public Offering), and as soon as
practicable the Company shall amend or supplement the Shelf Registration
Statement for such purpose.  The Registrable Securities requested to be included
in an Underwritten Shelf Takedown must represent an aggregate offering price of
Registrable Securities that is reasonably expected to equal at least $40
million.  The Holders shall be limited to no more than five Underwritten Shelf
Takedowns in the aggregate by all Holders.
 
11

--------------------------------------------------------------------------------

(b)         Promptly upon receipt of a Shelf Takedown Request (but in no event
more than two Business Days thereafter) for any Underwritten Shelf Takedown, the
Company shall deliver a notice (a “Shelf Takedown Notice”) to each other Holder
with Registrable Securities covered by the applicable Shelf Registration
Statement, or to all other Holders if such Registration Statement is
undesignated (each a “Potential Takedown Participant”).  The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown that number of Registrable Securities
as each such Potential Takedown Participant may request in writing.  The Company
shall include in the Underwritten Shelf Takedown all such Registrable Securities
with respect to which the Company has received written requests for inclusion
therein no later than 9:00 a.m., New York City time, on the second business day
immediately following the Shelf Takedown Notice Delivery Time; it being
understood that for the purposes of this Section 2.2.5, the “Shelf Takedown
Notice Delivery Time” shall be deemed to be the date of delivery of such notice
if it is delivered to Holders at or prior to 12:00 p.m. New York City time and
shall be deemed to be the business day immediately following delivery of such
notice if it is delivered to Holders after 12:00 p.m. New York City time. 
Subject to Section 2.2.6, any Potential Takedown Participant’s participation in
an Underwritten Shelf Takedown shall be on the same terms as the Holders who
made the Shelf Takedown Request.  Any Potential Takedown Participant’s request
to participate in an Underwritten Shelf Takedown shall be binding on the
Potential Takedown Participant, except that such participation may be
conditioned on the Underwritten Shelf Takedown being completed within ten
Business Days of its acceptance at a price per share (after giving effect to any
underwriters’ discounts or commissions) to such Potential Takedown Participant
of not less than ninety percent (90%) of the closing price for the shares on
their principal trading market on the Business Day immediately prior to such
Potential Takedown Participant’s election to participate (the “Participation
Conditions”).  Notwithstanding the delivery of any Shelf Takedown Notice, but
subject to the Participation Conditions (to the extent applicable), all
determinations as to whether to complete any Underwritten Shelf Takedown and as
to the timing, manner, price and other terms of any Underwritten Shelf Takedown
contemplated by this Section 2.2.5 shall be determined by the Holders of a
majority of the Registrable Securities offered by the Holders who made the
applicable Shelf Takedown Request.
 
(c)        The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if a Demand Registration or an Underwritten Shelf
Takedown was consummated within the preceding ninety days (unless otherwise
consented to by the Board).
 
Section 2.2.6.          Priority of Securities Sold Pursuant to Shelf
Takedowns.  If the managing underwriter or underwriters of a proposed
Underwritten Shelf Takedown pursuant to Section 2.2.5 advise the Company in
writing that, in its or their opinion, the number of securities requested to be
included in the proposed Underwritten Shelf Takedown exceeds the number that can
be sold in such Underwritten Shelf Takedown without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the number of
Registrable Securities to be included in such offering shall be (x) first,
allocated to each Holder that has requested to participate in such Underwritten
Shelf Takedown an amount equal to the lesser of (i) the number of such
Registrable Securities requested to be registered or sold by such Holder, and
(ii) a number of such shares equal to such Holder’s Pro Rata Portion, (y)
second, and only if all the securities referred to in clause (x) have been
included, the number of other securities that, in the opinion of such managing
underwriter or underwriters can be sold without having such adverse effect other
than securities to be sold by the Company and (z) third, the securities to be
sold by the Company (not to exceed the number of other securities that, in the
opinion of such managing underwriter or underwriters can be sold without having
such adverse effect).


12

--------------------------------------------------------------------------------

Section 2.2.7.         Resale Rights.  In the event that a Holder elects to
request a Registration pursuant to this Section 2.2 in connection with a
distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by the Holder.
 
Section 2.3.          Piggyback Registration.
 
Section 2.3.1.         Participation.  If the Company at any time proposes to
file a Registration Statement under the Securities Act or to conduct an
underwritten Public Offering with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration under Section 2.2 of which the Holder has received a
Shelf Registration Notice pursuant to Section 2.2.2, (ii) a Registration on Form
S-4 or Form S-8 or any successor form to such Forms, (iii) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Company or its subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement or (iv) pursuant to a rights offering), then,
as soon as practicable (but in no event less than two Business Days prior to the
proposed date of filing of such Registration Statement or, in the case of any
such Public Offering, the anticipated pricing or trade date), the Company shall
give written notice (a “Piggyback Notice”) of such proposed filing or Public
Offering to all Holders, and such Piggyback Notice shall offer the Holders the
opportunity to register under such Registration Statement, or to sell in such
Public Offering, such number of Registrable Securities as each such Holder may
request in writing (a “Piggyback Registration”).  Subject to Section 2.3.2, the
Company shall include in such Registration Statement or in such Public Offering
as applicable, all such Registrable Securities that are requested to be included
therein within three Business Days after the receipt by such Holder of any such
notice; provided, however, that if at any time after giving written notice of
its intention to register or sell any securities and prior to the effective date
of the Registration Statement filed in connection with such Registration, or the
pricing or trade date of such Public Offering, the Company shall determine for
any reason not to register or sell or to delay Registration or the sale of such
securities, the Company shall give written notice of such determination to each
Holder and, thereupon, (i) in the case of a determination not to register or
sell, shall be relieved of its obligation to register or sell any Registrable
Securities in connection with such Registration or Public Offering (but not from
its obligation to pay the Registration Expenses in connection therewith),
without prejudice, however, to the rights of any Holders entitled to request
that such Registration or sale be effected as a Demand Registration under
Section 2.1 or an Underwritten Shelf Takedown under Section 2.2, as the case may
be, and (ii) in the case of a determination to delay Registration or sale, in
the absence of a request for a Demand Registration or an Underwritten Shelf
Takedown, as the case may be, shall be permitted to delay registering or selling
any Registrable Securities, for the same period as the delay in registering or
selling such other securities.  If the offering pursuant to such Registration
Statement or Public Offering is to be underwritten, then each Holder making a
request for a Piggyback Registration pursuant to this Section 2.3.1 shall, and
the Company shall make such arrangements with the managing underwriter or
underwriters so that each such Holder may, participate in such underwritten
offering.  If the offering pursuant to such Registration Statement or Public
Offering is to be on any other basis, then each Holder making a request for a
Piggyback Registration pursuant to this Section 2.3.1 shall, and the Company
shall make such arrangements so that each such Holder may, participate in such
offering on such basis.  Any Holder shall have the right to withdraw all or part
of its request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided, that such request must be made in writing prior to the effectiveness
of such Registration Statement or, in the case of a Public Offering, at least
two Business Days prior to the earlier of the anticipated filing of the “red
herring” Prospectus, if applicable, and the anticipated pricing or trade date.
 
13

--------------------------------------------------------------------------------

Section 2.3.2.           Priority of Piggyback Registration.
 
(a)          If the registration or Public Offering referred to in the first
sentence of Section 2.3.1 is to be a registration or Public Offering on behalf
of the Company, and the managing underwriter or underwriters of any proposed
offering of Registrable Securities included in a Piggyback Registration informs
the Company and the participating Holders in writing that, in its or their
opinion, the number of securities that such Holders and any other Persons intend
to include in such offering exceeds the number that can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, then the securities to be included in such Registration shall be (i)
first, one hundred percent (100%) of the securities that the Company proposes to
sell, (ii) second, and only if all the securities referred to in clause (i) have
been included, the number of Registrable Securities requested to be included by
the other Holders and securities of the same class of the Company requested to
be included by Existing Holders that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
with such number to be allocated among the Holders and Existing Holders that
have requested to participate in such Registration based on an amount equal to
the lesser of (x) the number of such Registrable Securities requested to be sold
by such Holder or securities requested to be sold by such Existing Holder, as
applicable, and (y) a number of such shares equal to such Holder’s or Existing
Holder’s, as applicable, Piggyback Pro Rata Portion and (iii) third, and only if
all of the Registrable Securities referred to in clause (ii) have been included
in such Registration, any other securities eligible for inclusion in such
Registration.
 
14

--------------------------------------------------------------------------------

(b)          If the registration or Public Offering referred to in the first
sentence of Section 2.3.1 is to be a registration or Public Offering on behalf
of a Demanding Holder, and the managing underwriter or underwriters of any
proposed offering of Registrable Securities included in a Piggyback Registration
informs the Demanding Holder and the participating Holders in writing that, in
its or their opinion, the number of securities that such Holders and any other
Persons intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, one hundred percent (100%) of the Registrable Securities
that the Demanding Holders propose to sell, (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of
Registrable Securities requested to be included by the other Holders and
securities of the same class of the Company requested to be included by Existing
Holders that, in the opinion of such managing underwriter or underwriters, can
be sold without having such adverse effect, with such number to be allocated
among the other Holders and the Existing Holders that have requested to
participate in such Registration based on an amount equal to the lesser of (x)
the number of such Registrable Securities requested to be sold by such Holder or
securities requested to be sold by such Existing Holder, as applicable, and (y)
a number of such shares equal to such Holder’s or Existing Holder’s, as
applicable, Piggyback Pro Rata Portion, (iii) third, and only if all of the
Registrable Securities referred to in clause (ii) have been included in such
Registration, the number of securities that the Company proposes to sell that,
in the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect and (iv) fourth, and only if all of the securities
referred to in clauses (ii) and (iii) have been included in such Registration,
any other securities eligible for inclusion in such Registration.
 
(c)          If the registration or Public Offering referred to in the first
sentence of Section 2.3.1 is to be a registration or Public Offering on behalf
of a holder of Common Stock other than a Holder party to this Agreement (an
“Other Demanding Holder”), and the managing underwriter or underwriters of any
proposed offering of Registrable Securities included in a Piggyback Registration
informs the Other Demanding Holder and the participating holders of Common Stock
in writing that, in its or their opinion, the number of securities that such
holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the Registrable Securities that the Other Demanding Holder proposes to
sell, (ii) second, and only if all the securities referred to in clause (i) have
been included, the number of Registrable Securities requested to be included by
Holders and securities of the same class of the Company requested to be included
by Existing Holders (if the Existing Holder is not the Other Demanding Holder)
that, in the opinion of such managing underwriter or underwriters, can be sold
without having such adverse effect, with such number to be allocated among the
Holders and the Existing Holders that have requested to participate in such
Registration based on an amount equal to the lesser of (x) the number of such
Registrable Securities requested to be sold by such Holder or securities
requested to be sold by such Existing Holder, as applicable, and (y) a number of
such shares equal to such Holder’s or Existing Holder’s, as applicable,
Piggyback Pro Rata Portion, (iii) third, and only if all of the Registrable
Securities referred to in clause (ii) have been included in such Registration,
any other securities eligible for inclusion in such Registration that, in the
opinion of such managing underwriter or underwriters, can be sold without having
such adverse effect and (iv) fourth, and only if all of the securities referred
to in clauses (ii) and (iii) have been included in such Registration, the number
of securities that the Company proposes to sell.
 
Section 2.3.3.          No Effect on Other Registrations.  No Registration of
Registrable Securities effected pursuant to a request under this Section 2.3
shall be deemed to have been effected pursuant to Sections 2.1 and 2.2 or shall
relieve the Company of its obligations under Sections 2.1 and 2.2.
 
15

--------------------------------------------------------------------------------

Section 2.4.         Lock-Up Agreements.  In connection with each Registration
or sale of Registrable Securities pursuant to Sections 2.1, 2.2 or 2.3 conducted
as an underwritten Public Offering, each Holder agrees, if requested and without
regard to whether or not such Holder has elected to participate in such Public
Offering, to become bound by and to execute and deliver a “lock up” agreement
with the underwriter(s) of such Public Offering in the same form as is entered
into by the Holders participating in such Public Offering.
 
Section 2.5.          Registration Procedures.
 
Section 2.5.1.        Requirements.  In connection with the Company’s
obligations under Sections 2.1, 2.2 and 2.3, the Company shall use its
reasonable best efforts to effect such Registration and to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:
 
(a)          prepare the required Registration Statement, including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and, before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, (x) furnish to the underwriters, if any, and
to the Holders of the Registrable Securities covered by such Registration
Statement, copies of all documents prepared to be filed, which documents shall
be subject to the review of such underwriters and such Holders and their
respective counsel, (y) make such changes in such documents concerning the
Holders prior to the filing thereof as such Holders, or their counsel, may
reasonably request and (z) except in the case of a Registration under Section
2.3, not file any Registration Statement or Prospectus or amendments or
supplements thereto to which the participating Holders, or the underwriters, if
any, shall reasonably object;
 
(b)          prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any participating Holder (to the extent such
request relates to information relating to such Holder), or (y) necessary to
keep such Registration Statement effective for the period of time required by
this Agreement, and comply with provisions of the applicable securities laws
with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;
 
(c)          notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (b) of any written comments by the SEC, or any request
by the SEC or other federal or state governmental authority for amendments or
supplements to such Registration Statement or such Prospectus, or for additional
information (whether before or after the effective date of the Registration
Statement) or any other correspondence with the SEC relating to, or which may
affect, the Registration, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
 
16

--------------------------------------------------------------------------------

(d)        promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
selling Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement or Prospectus, which
shall correct such misstatement or omission or effect such compliance;
 
(e)        to the extent the Company is eligible under the relevant provisions
of Rule 430B under the Securities Act, if the Company files any Shelf
Registration Statement, and to the extent requested by the Holders whose
Registrable Securities are included in such Shelf Registration Statement, the
Company shall include in such Shelf Registration Statement such disclosures as
may be required by Rule 430B under the Securities Act (referring to the unnamed
selling security holders in a generic manner by identifying the initial offering
of the securities by the Holders) in order to ensure that the Holders may be
added to such Shelf Registration Statement at a later time through the filing of
a Prospectus supplement rather than a post-effective amendment;
 
(f)        use its reasonable best efforts to prevent, or obtain the withdrawal
of, any stop order or other order or notice preventing or suspending the use of
any preliminary or final Prospectus;
 
(g)         promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Holders of a majority of Registrable
Securities being sold agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;
 
(h)         furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);
 
17

--------------------------------------------------------------------------------

(i)        deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto);
 
(j)         on or prior to the date on which the applicable Registration
Statement becomes effective, use its reasonable best efforts to register or
qualify, and cooperate with the selling Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
any such selling Holder or managing underwriter or underwriters, if any, or
their respective counsel reasonably request in writing and do any and all other
acts or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Sections 2.1 or 2.2, as
applicable, provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;
 
(k)       cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (or dematerialized evidence of ownership) representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations and registered in such names
as the applicable Holder or managing underwriters may request at least two
Business Days prior to any delivery of such Registrable Securities;
 
(l)          use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
 
(m)        not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and make all
arrangements necessary for the Registrable Securities to be eligible for deposit
with The Depository Trust Company;
 
(n)         make such representations and warranties to the Holders whose
Registrable Securities are being registered, and their underwriters or agents,
if any, in form, substance and scope as are customarily made by issuers in
public offerings similar to the offering then being undertaken;
 
18

--------------------------------------------------------------------------------



(o)        enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the participating
Holders or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the Registration and disposition of such
Registrable Securities;
 
(p)         in the case of an underwritten Public Offering, obtain for delivery
to the Holders participating in such Public Offering and to the underwriter or
underwriters, if any, an opinion or opinions (including a “negative assurance”
or “disclosure letter”) from counsel for the Company dated the date of each
closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such Holders or
underwriters, as the case may be, and their respective counsel;
 
(q)         in the case of an underwritten Public Offering, obtain for delivery
to the Company and the managing underwriter or underwriters, with copies to the
Holders participating in the Public Offering or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) and a letter from any other
expert named in the Registration Statement in customary form and covering such
matters of the type customarily covered by such letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the date of each closing under
the underwriting agreement;
 
(r)         cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;
 
(s)         use its reasonable best efforts to comply with all applicable
securities laws and, if a Registration Statement was filed, make available to
its security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act;
 
(t)        provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;
 
(u)         use its best efforts to cause all Registrable Securities covered by
the applicable Registration Statement to be listed on each securities exchange
on which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted;
 
19

--------------------------------------------------------------------------------

(v)       make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the majority
of the Holders covered by the applicable Registration Statement, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Holders or any such underwriter, all pertinent financial and other
records and pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement; provided, however, that any such Person gaining access
to information regarding the Company pursuant to this Section 2.5.1(v) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless (a)
the release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (b) disclosure of such information, in the opinion
of counsel to such Person, is otherwise required by law, (c) such information is
or becomes publicly known other than through a breach of this Agreement or any
other agreement of which such Person has knowledge, (d) such information is or
becomes available to such Person on a non-confidential basis from a source other
than the Company or (e) such information is independently developed by such
Person;
 
(w)       in the case of a marketed Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;
 
(x)          take no direct or indirect action prohibited by Regulation M under
the Exchange Act;
 
(y)       take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and
 
(z)          take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities in accordance with the terms of this Agreement.
 
Section 2.5.2.        Company Information Requests.  The Company may require
each seller of Registrable Securities as to which any Registration or sale is
being effected to furnish to the Company such information regarding the
distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing and the Company may exclude from such
Registration or sale the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.  Each Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.
 
20

--------------------------------------------------------------------------------

Section 2.5.3.          Discontinuing Registration.  Each Holder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.5.1(d), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.5.1(d) or until such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus, or any amendments or supplements thereto, and if
so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.  In the event the Company shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 2.5.1(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.
 
Section 2.6.          Underwritten Offerings.
 
Section 2.6.1.         Shelf and Demand Registration....  If requested by the
underwriters for any underwritten Public Offering, pursuant to a Registration or
sale under Sections 2.1 or 2.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the participating Holders and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 2.9.  The Holders of the Registrable Securities proposed to
be distributed by such underwriters shall cooperate with the Company in the
negotiation of the underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof.  Such Holders
shall be parties to such underwriting agreement, which underwriting agreement
shall: (i) contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such Holders as
are customarily made by issuers to selling stockholders in public offerings
similar to the applicable offering; and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Holders.  Any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such offering.
 
Section 2.6.2.       Piggyback Registrations .  If the Company proposes to
register or sell any of its securities under the Securities Act as contemplated
by Section 2.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to Section
2.3 and, subject to the provisions of Section 2.3.2, use its reasonable best
efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale.  The Holders of Registrable Securities to be distributed
by such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters, which underwriting agreement shall (i) contain
such representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of such Holders as are customarily made by
issuers to selling stockholders in public offerings similar to the applicable
offering and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Holders.  Any such Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, such Holder’s title to the Registrable
Securities and such Holder’s intended method of distribution or any other
representations required to be made by the Holder under applicable law, and the
aggregate amount of the liability of such Holder shall not exceed such Holder’s
net proceeds from such offering.


21

--------------------------------------------------------------------------------

Section 2.6.3.       Participation in Underwritten Registrations .  Subject to
the provisions of Section 2.6.1 and Section 2.6.2 above, no Person may
participate in any underwritten Public Offering hereunder unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
 
Section 2.6.4.       Selection of Underwriters. In the case of an underwritten
Public Offering, under Sections 2.1 or 2.2, the managing underwriter or
underwriters to administer the offering shall be determined by the Holders of a
majority of the Registrable Securities included in such Public Offering;
provided that such underwriter or underwriters shall be reasonably acceptable to
the Company.
 
Section 2.7.         No Inconsistent Agreements.  Neither the Company nor any of
its subsidiaries shall hereafter enter into, and neither the Company nor any of
its subsidiaries is currently a party to, any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders by this
Agreement.
 

Section 2.8.        Registration Expenses.  All reasonable expenses incident to
the Company’s performance of or compliance with this Agreement shall be paid by
the Company, including (i) all registration and filing fees, and any other fees
and expenses associated with filings required to be made with the SEC or FINRA,
(ii) all fees and expenses in connection with compliance with any securities or
“Blue Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (vii) all applicable rating agency fees
with respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of legal counsel for the Holders (who shall be selected by the
Holders of a majority of the Registrable Securities included in the relevant
Registration), (ix) any reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, (x) all fees and expenses
incurred in connection with the distribution or Transfer of Registrable
Securities to or by a Holder or its Permitted Transferees, (xi) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (xii) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xiii) all expenses related to the
“roadshow” for any underwritten Public Offering (including the reasonable
out-of-pocket expenses of the Holders), including all travel, meals and
lodging.  All such expenses are referred to herein as “Registration Expenses.” 
The Company shall not be required to pay any fees and disbursements to
underwriters not customarily paid by the issuers of securities in an offering
similar to the applicable offering, including underwriting discounts and
commissions and transfer taxes, if any, attributable to the sale of Registrable
Securities.

22

--------------------------------------------------------------------------------

Section 2.9.          Indemnification.
 
Section 2.9.1.        Indemnification by the Company.  The Company shall
indemnify and hold harmless, to the full extent permitted by law, each Holder,
each shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively, “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities are
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report; provided,
that no selling Holder shall be entitled to indemnification pursuant to this
Section 2.9.1 in respect of any untrue statement or omission contained in or
omitted from any information furnished in writing by such selling Holder to the
Company specifically for inclusion in a Registration Statement that has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim.  This indemnity shall
be in addition to any liability the Company may otherwise have.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any indemnified party and shall survive the Transfer
of such securities by such Holder.  The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the indemnified parties.
 
23

--------------------------------------------------------------------------------

Section 2.9.2.        Indemnification by the Selling Holders.  Each selling
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in or omitted from any information furnished in writing by such
selling Holder to the Company specifically for inclusion in such Registration
Statement that has not been corrected in a subsequent writing prior to or
concurrently with the sale of the Registrable Securities to the Person asserting
the claim.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder from the sale of Registrable Securities giving rise to such
indemnification obligation less any amounts paid by such Holder pursuant to
Section 2.9.4 and any amounts paid by such Holder as a result of liabilities
incurred under the underwriting agreement, if any, related to such sale.  The
Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.
 
Section 2.9.3.          Conduct of Indemnification Proceedings.  Any Person
entitled to indemnification hereunder shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any Person entitled to
indemnification hereunder shall have the right to select and employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (i) the
indemnifying party has agreed in writing to pay such fees or expenses, (ii) the
indemnifying party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim from the Person entitled
to indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (iii) the indemnified party has reasonably concluded (based upon advice
of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (iv) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person).  If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party.  No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation without the prior written consent of such indemnified
party.  If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld.  It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.9.3, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.


24

--------------------------------------------------------------------------------

Section 2.9.4.          Contribution.  If for any reason the indemnification
provided for in Sections 2.9.1 and 2.9.2 is unavailable to an indemnified party
(other than as a result of exceptions contained in Sections 2.9.1 and 2.9.2) or
insufficient in respect of any Losses referred to therein, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of such Loss in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the indemnified
party or parties on the other hand in connection with the acts, statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations.  In connection with any Registration Statement filed with the
SEC by the Company, the relative fault of the indemnifying party on the one hand
and the indemnified party on the other hand shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The parties hereto agree that
it would not be just or equitable if contribution pursuant to this Section 2.9.4
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 2.9.4.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 2.9.1 and 2.9.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 2.9.4, in connection with any Registration Statement filed by the
Company, a selling Holder shall not be required to contribute any amount in
excess of the dollar amount of the net proceeds received by such holder under
the sale of Registrable Securities giving rise to such contribution obligation
less any amounts paid by such Holder pursuant to Section 2.9.2 and any amounts
paid by such Holder as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale.  If indemnification is available under
this Section 2.9, the indemnifying parties shall indemnify each indemnified
party to the full extent provided in Sections 2.9.1 and 2.9.2 hereof without
regard to the provisions of this Section 2.9.4.  The remedies provided for in
this Section 2.9 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.
 
25

--------------------------------------------------------------------------------

Section 2.10.      Rules 144 and 144A and Regulation S.  The Company shall file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of any
Holder, make publicly available such necessary information for so long as
necessary to permit sales that would otherwise be permitted by this Agreement
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC), and the Company will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without Registration under
the Securities Act in transactions that would otherwise be permitted by this
Agreement and within the limitation of the exemptions provided by (i) Rules 144,
144A or Regulation S under the Securities Act, as such rules may be amended from
time to time, or (ii) any similar rule or regulation hereafter adopted by the
SEC.  Upon the request of any Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.
 
Section 2.11.       Existing Registration Statements.  Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided, that
such previously filed Registration Statement may be amended or, subject to
applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling stockholders
those Holders requesting the filing of a Registration Statement pursuant to the
terms of this Agreement.  To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements by or at a specified time and the
Company has, in lieu of then filing such Registration Statements or having such
Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended.
 
26

--------------------------------------------------------------------------------

ARTICLE III
 
ADDITIONAL AGREEMENTS
 
Section 3.1.         Public Disclosure.  Prior to issuing a press release or
other public statements in connection with the announcement of the Transactions,
the Holders and the Company shall, and shall cause their Affiliates to, consult
with each other and give each other the opportunity to review and comment upon,
such press release or any such public statement, and shall not, and shall cause
their Affiliates not to, issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law, order, judgment, injunction, ruling, writ or decree of any Governmental
Authority, court process or the rules and regulations of any national securities
exchange or national securities quotation system.
 
Section 3.2.         Confidentiality.  Each Holder shall treat all Suspension
Notices with the strictest confidence and shall not disseminate such information
or disclose the existence thereof.
 
Section 3.3.       NYSE Listing of Shares.  To the extent the Company has not
done so prior to the date of this Agreement, the Company shall as promptly as
practicable following the date of this Agreement cause the aggregate number of
shares of Common Stock issuable upon the conversion of the Notes to be approved
for listing on the NYSE.
 
Section 3.4.        Authorized Shares.  The Company shall at all times reserve
and keep available out of its authorized and unissued Common Stock, solely for
issuance upon the conversion of the Notes, such number of shares of Common Stock
as shall from time to time be issuable upon the conversion of all the Notes then
outstanding. Any shares of Common Stock issued upon conversion of Notes shall be
duly authorized, validly issued, fully paid and nonassessable.
 
Section 3.5.         Standstill.  Each Holder agrees that, until the date that a
Holder no longer has, or has otherwise irrevocably waived, the right to
designate one or more Holder Designees and no Holder Designee is serving on the
Board (the “Standstill Period”), if such Holder (together with its Affiliates
and any Persons that are part of a “group” (as defined in Section 13(d)(3) of
the Exchange Act)) directly or indirectly beneficially owns 10% or more of the
aggregate amount of Common Stock (assuming that all Notes are fully converted
into and settled in Common Stock as of the time of such determination) (provided
that, with respect to any such Holder, any shares of Common Stock that are (x)
held in any exchange-traded fund or similar passive investment vehicle that is
owned, managed or controlled by such Holder, its investment manager or any of
its or their Affiliates or any Persons that are part of a “group” (as defined in
Section 13(d)(3) of the Exchange Act) with such Holder, or (y) held by any fund
or account that is managed by investment professionals that do not manage such
Holder (such funds, investment vehicles and accounts referred to in clauses (x)
or (y) being such Holder’s “Independent Investment Vehicles”), shall not be
deemed to be directly or indirectly beneficially owned for purposes of this
Section 3.5 and any such shares of Common Stock shall not be subject to the
restrictions set forth in this Section 3.5 (provided that, with respect to funds
or accounts managed by investment professionals that do not manage such Holder,
in the event that any such investment professionals coordinate (including but
not limited to making a coordinated acquisition of stock) or act in concert with
the investment professionals that manage such Holder with respect to the
Company’s equity securities, any shares of Common Stock held by such funds or
accounts shall be subject to the restrictions set forth in this Section 3.5)),
such Holder will not, directly or indirectly, and will cause its Affiliates not
to:
 
27

--------------------------------------------------------------------------------

(a)          acquire, offer or seek to acquire, agree to acquire or make a
proposal to acquire, by purchase or otherwise, except for transactions among the
Holder, its Affiliates or its Independent Investment Vehicles, any equity
securities or direct or indirect rights to acquire any equity securities of the
Company or any of its Affiliates, any securities convertible into or
exchangeable for any such equity securities, any options or other derivative
securities or contracts or instruments in any way related to the price of shares
of Common Stock or any assets or property of the Company or any Subsidiary of
the Company; provided, however, that the foregoing restrictions shall not apply
to Permitted Hedging Transactions;
 
(b)          make or in any way encourage or participate in any “solicitation”
of “proxies” (whether or not relating to the election or removal of directors),
as such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting securities
of the Company or any of its Subsidiaries, or call or seek to call a meeting of
the Company’s stockholders or initiate any stockholder proposal for action by
the Company’s stockholders, or seek election to or to place a representative on
the Board or seek the removal of any director from the Board;
 
(c)          demand a copy of the stock ledger list of stockholders or any other
books and records of the Company;
 
(d)          make any public announcement with respect to, or offer, seek,
propose or indicate an interest in (in each case with or without conditions),
any merger, consolidation, business combination, tender or exchange offer,
recapitalization, reorganization or purchase of a material portion of the
assets, properties or securities of the Company or any Subsidiary of the
Company, or any other extraordinary transaction involving the Company or any
Subsidiary of the Company or any of their respective equity securities, or enter
into any discussions, negotiations, arrangements, understandings or agreements
(whether written or oral) with any other Person regarding any of the foregoing;
 
(e)          otherwise act, alone or in concert with others, to seek to control
or influence, in any manner, the management, board of directors or policies of
the Company or any of its Subsidiaries;
 
(f)          make any proposal or statement of inquiry or disclose any
intention, plan or arrangement inconsistent with any of the foregoing;
 
(g)         take any action that would require the Company to make a public
announcement regarding the possibility of any of the events described in this
Section 3.5;
 
(h)         enter into any discussions, negotiations, agreements, arrangements
or understandings with any third party (including security holders of the
Company) with respect to any of the foregoing, including forming, joining or in
any way participating in a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with any third party with respect to any securities of the Company
or otherwise in connection with any of the foregoing;
 
28

--------------------------------------------------------------------------------

(i)         request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 3.5; provided that
this clause shall not prohibit the Holders from making a confidential request to
the Company seeking an amendment or waiver of the provisions of this Section
3.5, which the Company may accept or reject in its sole discretion, so long as
any such request is made in a manner that does not require public disclosure
thereof by any Person;
 
(j)          contest the validity of this Section 3.5 or make, initiate, take or
participate in any demand, Action (legal or otherwise) or proposal to terminate
any provision of this Section 3.5; or
 
(k)          advise, assist, knowingly encourage or direct any Person to do any
of the foregoing;
 
provided, however, that nothing in this Section 3.5 will limit (1) the Holders’
ability to vote (subject to Section 3.8), sell or otherwise dispose of Notes or
Common Stock (subject to Section 3.5), Hedge (subject to Section 3.6 and
provided that the applicable Holder does not possess any material non-public
information), convert Notes into Common Stock, privately make and submit to the
Company and/or the Board any proposal that is intended by the Holders to be made
and submitted on a non-publicly disclosed or announced basis (and would not
reasonably be expected to require public disclosure by any Person), participate
in rights offerings made by the Company to all holders of its Common Stock,
receive any dividends or similar distributions with respect to any securities of
the Company held by the Holders or tender shares of Common Stock into any tender
or exchange offer (subject to Section 3.6) or (2) the ability of each Holder
Designee to exercise his or her legal duties or otherwise act in his or her
capacity as a member or observer of the Board.
 
Section 3.6.          Transfer Restrictions.
 
Section 3.6.1.         For thirty days following the Closing, except as
otherwise permitted in this Agreement, including Section 3.6.2 and Section
3.6.3, neither the Holders nor their Affiliates will (i) Transfer any Notes or
any Common Stock issued upon conversion of the Notes, other than a Transfer to
(a) any entity or fund (x) that is affiliated with the Transferor and (y) for
which the Transferor or its Affiliate serves as the general partner, manager or
advisor or (b) any investment vehicle directly or indirectly wholly owned by any
entity or fund described in  the foregoing clause (a); or (ii) make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a short sale of or the
purpose of which is to offset the loss which results from a decline in the
market price of, the Notes or shares of Common Stock, or otherwise establish or
increase, directly or indirectly, a put equivalent position, as defined in Rule
16a-1(h) under the Exchange Act, with respect to the Notes or the Common Stock
or any other capital stock of the Company (any such action, a “Hedge”), other
than Permitted Hedging Transactions.
 
29

--------------------------------------------------------------------------------

Section 3.6.2.          Notwithstanding Section 3.5 and Section 3.6.1, each
Holder shall be permitted to Transfer any portion or all of its Notes or Common
Stock issued upon conversion of the Notes to (i) any Affiliate of such Holder,
(ii) any successor entity of such Holder and (iii) with respect to any Holder
that is an investment fund, vehicle or similar entity, any other investment
fund, vehicle or similar entity of which such Holder or an Affiliate, advisor or
manager of such Holder serves as the general partner, manager or advisor of such
Holder, provided that the transferee agrees in writing prior to such Transfer
for the express benefit of the Company (in form and substance reasonably
satisfactory to the Company and with a copy thereof to be furnished to the
Company) to be bound by the terms of this Agreement and if the transferee and
the transferor agree for the express benefit of the Company that the transferee
shall Transfer the Notes or Common Stock so Transferred back to the transferor
at or before such time as the transferee ceases to be an entity described in
clauses (i) through (iii) above.
 
Section 3.6.3.          Notwithstanding anything in this Section 3.6 to the
contrary, the restrictions set forth in Section 3.6.1 shall not apply to any
shares of Common Stock that are held in an Independent Investment Vehicle of the
applicable Holder; provided that, in the event that any investment professionals
of such Holder’s Independent Investment Vehicles coordinate (including but not
limited to making a coordinated acquisition of stock) or act in concert with the
investment professionals that manage such Holder with respect to the Company’s
equity securities, any shares of Common Stock held by such funds or accounts
shall be subject to the restrictions set forth in Section 3.6.1.
 
Section 3.6.4.           Any attempted Transfer in violation of this Section 3.6
shall be null and void ab initio.
 
Section 3.7.          [Reserved].
 
Section 3.8.          Voting.
 
(a)          During the Standstill Period, at each meeting of the stockholders
of the Company and at every postponement or adjournment thereof, each Holder
that beneficially owns shares of Common Stock issued upon conversion of the
Notes that represent 10% or greater of the then outstanding Common Stock of the
Company shall take such action as may be required so that all of the shares of
Common Stock beneficially owned, directly or indirectly, by such Holder and
entitled to vote at such meeting of stockholders are voted (i) in favor of each
director nominated and recommended by the Board for election at any such
meeting, (ii) against any stockholder nominations for director which are not
approved and recommended by the Board for election at any such meeting, (iii) in
favor of the Company’s “say-on-pay” proposal and any proposal by the Company
relating to equity compensation that has been approved by the compensation
committee of the Board and (iv) in favor of the Company’s proposal for
ratification of the appointment of the Company’s independent registered public
accounting; provided that no Holder shall be under any obligation to vote in the
same manner as recommended by the Board or in any other manner, other than in
the Holders’ sole discretion, with respect to any other matter.
 
30

--------------------------------------------------------------------------------

(b)         Until the earlier of (x) the expiration of the Standstill Period and
(y) eighteen  months after the date the Notes are issued (the “Issue Date”), no
Holder or “group” (as defined in Section 13(d)(3) of the Exchange Act) of
Holders may vote any shares of Common Stock in excess of 20% of the then
outstanding Common Stock of the Company at any meeting of stockholders or act by
written consent with respect to such excess shares; provided that the foregoing
restriction shall not apply to any shares of Common Stock that are held in an
Independent Investment Vehicle of the applicable Holder; provided that, in the
event that any investment professionals of such Holder’s Independent Investment
Vehicles coordinate (including but not limited to making a coordinated
acquisition of stock) or act in concert with the investment professionals that
manage such Holder with respect to the Company’s equity securities, any shares
of Common Stock held by such funds or accounts shall be subject to the foregoing
restrictions.
 
Section 3.9.          Stockholder Approval.
 
(a)         As promptly as practicable after the Issue Date (and in any event no
later than thirty Business Days after the Issue Date), the Company agrees to
prepare and file a proxy statement (the “Proxy Statement”) with the SEC that
includes, to the extent required by the listing rules of the NYSE, a proposal to
approve the issuance of shares of Common Stock to the Holders in connection with
any future conversion of the Notes (the “Stockholder Approval”) at a special
meeting of the Company’s shareholders (the “Stockholder Meeting”), which will be
held as soon as practicable after the Issue Date.  Subject to the directors’
fiduciary duties, the Proxy Statement shall include the Board’s recommendation
that the stockholders vote in favor of the Stockholder Approval.  The Company
shall use its reasonable best efforts to solicit from the stockholders proxies
in favor of the Stockholder Approval and to obtain the Stockholder Approval. 
The Holders and their Affiliates agree to furnish to the Company all information
concerning the Holders and their Affiliates as the Company may reasonably
request in connection with the Proxy Statement and the Stockholder Meeting.  The
Company shall respond reasonably promptly to any comments received from the SEC
with respect to the Proxy Statement.  The Company shall provide to each Holder
who owns more than 10% of the Notes, as promptly as reasonably practicable after
receipt thereof, any written comments from the Commission or any written request
from the SEC or its staff for amendments or supplements to the Proxy Statement
and shall provide each such Holder with copies of all correspondence between the
Company, on the one hand, and the SEC and its staff, on the other hand, relating
to the Proxy Statement. Notwithstanding anything to the contrary stated above,
prior to filing or mailing the Proxy Statement (or, in each case, any amendment
or supplement thereto) or responding to any comments of the SEC or its staff
with respect thereto, the Company shall provide each Holder who owns more than
10% of the Notes with a reasonable opportunity to review and comment on such
document or response. The Company shall, as promptly as practicable following
the date on which the SEC confirms that it has no further comments on the Proxy
Statement, (i) take all action required to establish a record date for and give
notice of the Stockholder Meeting, (ii) cause the Proxy Statement to be mailed
to the Company’s stockholders as of the record date established for the
Stockholder Meeting and (iii) take all action reasonably required to duly call,
convene and hold the Stockholder Meeting as soon as reasonably practicable
following the mailing of the Proxy Statement to the Company’s stockholders.
 
(b)       If the Stockholder Approval is not obtained at the Stockholder
Meeting, (i) the Company will seek Stockholder Approval at the Company’s 2021
annual meeting of the stockholders and (ii) the Notes that would upon conversion
into shares of Common Stock represent more than 19.9% of the then outstanding
Common Stock will be convertible into cash only, until such Stockholder Approval
is received according to Section 13.13 of the Indenture.  If, on the one-year
anniversary of the Issue Date, the Stockholder Approval has not been obtained
and the Existing Credit Agreement is still outstanding, the coupon and remaining
amortization on the Notes will be adjusted according to Section 4.10(a) of the
Indenture.
 
31

--------------------------------------------------------------------------------

Section 3.10.        Tax Matters.
 
(a)         The Company and its paying agent shall be entitled to deduct and
withhold Taxes on all payments on the Notes or Common Stock or other securities
issued upon conversion of the Notes to the extent required by applicable law. 
Promptly following the date of this Agreement or, in the case of a Permitted
Transferee, the date such Permitted Transferee first acquires any Notes or
Common Stock or other securities issued upon conversion of the Notes, each
Holder shall deliver to the Company or its paying agent a duly executed,
accurate and properly completed Internal Revenue Service (“IRS”) Form W-9 or an
appropriate IRS Form W-8, as applicable.  If the information on any such form
provided by a Holder changes, or upon the Company’s reasonable request, the
Holder shall provide the Company with an updated version of such form.
 
(b)          Absent a change in law or a contrary determination (as defined in
Section 1313(a) of the Code), the Holders and the Company agree to treat the
Notes as debt of the Company for all purposes under the Code and the Treasury
Regulations, and shall not take any position inconsistent with such treatment.
 
(c)          The Company shall pay any and all documentary, stamp and similar
issue or transfer Tax due on (x) the issue of the Notes and (y) the issue of
shares of Common Stock upon conversion of the Notes. However, in the case of
conversion of Notes, the Company shall not be required to pay any Tax or duty
that may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or Notes to a beneficial owner other than the
beneficial owner of the Notes immediately prior to such conversion, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to the Company the amount of any such Tax or duty, or has
established to the satisfaction of the Company that such Tax or duty has been
paid.
 
Section 3.11.      Rights Agreement. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge that nothing herein is intended to
supersede or conflict with the terms of the Rights Agreement.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1.         Authority; Effect.  Each party hereto represents and
warrants to and agrees with each other party that the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. 
This Agreement does not, and shall not be construed to, give rise to the
creation of a partnership among any of the parties hereto, or to constitute any
of such parties members of a joint venture or other association.  The Company
and its Subsidiaries shall be jointly and severally liable for all obligations
of each such party pursuant to this Agreement.
 
32

--------------------------------------------------------------------------------

Section 4.2.          Notices.  Any notices, requests, demands and other
communications required or permitted in this Agreement shall be effective if in
writing and (i) delivered personally, (ii) sent by e-mail (provided that the
transmission of the e-mail is promptly confirmed by non-automated reply), or
(iii) sent by overnight courier, in each case, addressed as follows:
 
(a)          If to the Company to:
 
Gannett Co., Inc.
7950 Jones Branch Drive
McLean, Virginia 22107
Attention:
Polly Grunfeld Sack, General Counsel



with a copy (which shall not constitute notice) to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention:
Damien Zoubek
  Daniel Haaren



(b)          If to a Holder, at such Holder’s address as it appears in the Note
Register, with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention:
Brian Kim
 
Catherine Goodall



Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
Business Days after being sent by overnight courier.  Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.
 
Section 4.3.         Termination and Effect of Termination.  This Agreement
shall terminate upon the date on which no Holder holds any Notes or Registrable
Securities, except for the provisions of Sections 2.9 and 2.10, which shall
survive any such termination.  No termination under this Agreement shall relieve
any Person of liability for breach prior to termination.  In the event this
Agreement is terminated, each Person entitled to indemnification rights pursuant
to Section 2.9 hereof shall retain such indemnification rights with respect to
any matter that (i) may be an indemnified liability thereunder and (ii) occurred
prior to such termination.


33

--------------------------------------------------------------------------------

Section 4.4.          Assignment.
 
(a)          Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by any of the parties hereto without the prior written consent
of the other parties hereto; provided, however, that the Holder may assign its
rights, interests and obligations under this Agreement, in whole or in part, to
one or more Permitted Transferees, or as otherwise contemplated in Section 3.6;
provided that no such assignment will relieve any Holder of its obligations
hereunder prior to the Closing; provided, further, that no party hereto shall
assign any of its obligations hereunder with the primary intent of avoiding,
circumventing or eliminating such party’s obligations hereunder.  Subject to the
immediately preceding sentence, this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.
 
(b)       The rights of a Holder hereunder may be assigned (but only with all
related obligations as set forth below) in connection with a Transfer of
Registrable Securities or Notes effected in accordance with the terms of this
Agreement to a Person who, if not already a Holder, has delivered to the Company
a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that such Person will be bound by, and will be a
party to, this Agreement (such Person, a “Permitted Transferee”); provided that,
if such proposed Transfer of Registrable Securities or Notes is to a Transferee
who is not (i) an Affiliate of the Transferor, (ii) successor entity of such
Holder or (iii) with respect to any Holder that is an investment fund, vehicle
or similar entity, any other investment fund, vehicle or similar entity of such
Holder or an Affiliate, advisor or manager of such Holder, the Registrable
Securities or Notes proposed to be Transferred represent at least 3% of the
Company’s outstanding Common Stock (assuming that all Notes are fully converted
into and settled in Common Stock as of the time of such determination).  A
Permitted Transferee to whom rights are transferred pursuant to this Section
4.4(b) may not again transfer those rights to any other Permitted Transferee,
other than as provided in this Section 4.4(b).
 
Section 4.5.         Remedies.  The parties to this Agreement shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder.  The parties acknowledge
and agree that in the event of any breach of this Agreement, in addition to any
other remedies that may be available, each of the parties hereto shall be
entitled to specific performance of the obligations of the other parties hereto
and, in addition, to such other equitable remedies (including preliminary or
temporary relief) as may be appropriate in the circumstances.  No delay of or
omission in the exercise of any right, power or remedy accruing to any party as
a result of any breach or default by any other party under this Agreement shall
impair any such right, power or remedy, nor shall it be construed as a waiver of
or acquiescence in any such breach or default, or of any similar breach or
default occurring later; nor shall any such delay, omission nor waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
34

--------------------------------------------------------------------------------

Section 4.6.        Amendments.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.  This Agreement may be amended, modified, extended or terminated,
and the provisions hereof may be waived, only by an agreement in writing signed
by the Company and Holder(s) owning a majority of the Registrable Securities at
any time.  Each such amendment, modification, extension or termination shall be
binding upon each party hereto and each other Holder.  In addition, each party
hereto may waive any right hereunder by an instrument in writing signed by such
party.
 
Section 4.7.          Governing Law.  This Agreement and all claims arising out
of or based upon this Agreement or relating to the subject matter hereof shall
be governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
Section 4.8.         Consent to Jurisdiction.  Each party to this Agreement, by
its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of New York
in the State of New York for the purpose of any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (ii) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, and agrees not to allow any of its subsidiaries to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise.  Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above.  Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction.  Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.
 
Section 4.9.        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.


35

--------------------------------------------------------------------------------

Section 4.10.      Merger.  Binding Effect, Etc.  This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns.  Except as otherwise expressly provided
herein, no Holder or other party hereto may assign any of its respective rights
or delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.
 
Section 4.11.        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.
 
Section 4.12.       Severability.  In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
 
Section 4.13.       No Recourse.  Notwithstanding anything that may be expressed
or implied in this Agreement, the Company and each Holder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future Affiliate, director, officer, employee, general or limited
partner, equityholder or member of any Holder or of any Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future Affiliate of any Holder, any current or future officer,
agent or employee of any Holder or any current or future member or stockholder
of any Holder or any current or future director, officer, employee, partner or
member of any Holder or of any Affiliate or assignee thereof, as such, for any
obligation of any Holder under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.
 
[Remainder of page intentionally left blank]
 
36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.



 
GANNETT CO., INC.
     
By:
/s/ Michael E. Reed    
Name:Michael E. Reed

   
Title:President and Chief Executive officer




[Signature Page to Investor Agreement]

--------------------------------------------------------------------------------

   
Holder Name
 



By:
     
Name:
   
Title:
 



*Signature pages of Holders are available upon request to the registrant.



--------------------------------------------------------------------------------